Thomas, J.
1. The objection to the testimony as to the presence of the defendant’s wife upon the premises is one to its weight and not to its competency. It had some tendency to show that the husband was in the occupation and control of the place.
2. The party is to be tried and convicted of the same offences in the courts below and above. But the evidence in the court of common pleas tending to prove the commission of the. offences as charged in the complaint, and there being nothing to show that evidence of the commission of any other offences was given before the magistrate, the jury may well presume that things were done rightly. Certainly in the absence of proof they are not to presume that the defendant has committed other offences, and that evidence of such other offences was given before the magistrate. Exceptions overruled.